Title: To George Washington from Francis Adrian Van der Kemp, 24 March 1789
From: Van der Kemp, Francis Adrian
To: Washington, George



Sir!
Kingston [N.Y.] 24. March. 89

The warmest thanks for your Excellency’s Kind wishes! indeed I believe my Situation happy—it answers my expectations perfectly, So that I want no more if I may enjoy it without interruption. I formed before, as it Seems to me at present, a wrong judgment of the retirement of a Camillus, a Sylla, a Diocletian—I thought it a great a heroic act, and perhaps it was So with the glorious Camillus; the other two acted rather as prudent and wise man, for the first time, after having all Sacrificed to their ambition. The illustrious Washington who Seems not indifferent, concerning the fate of my family, wil easily pardon this digression. I intended this Letter to accompagny Some Seed of Mangoul-Root, which the Rev. Dr Döll Spared for your Excellency. Every day I expected garden Seeds of different Sort from Holland—if they are Safe arrived, their participating with your Excellency will be me greatest Satisfaction. as I am with Sentiments of due respect Sir Your Excellency’s Most obedient Servant

VDKemp

